Citation Nr: 0312701	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis and lumbosacral strain with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran had verified active service from July 1984 to 
February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Boise, Idaho Regional Office (RO).  

This matter was remanded in April 2001 for further 
development.  The Board is satisfied that the Remand 
directives were accomplished and that no further development 
is required in this case.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's ankylosing spondylitis and lumbosacral 
strain with degenerative changes is manifested by limitation 
of motion and strain without severe manifestations of disc 
syndrome.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
40 percent for ankylosing spondylitis and lumbosacral strain 
with degenerative changes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5293, 5295 (2000, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in April 1996 and April 1999; the statement 
of the case (SOC) dated in May 2000, the personal hearing in 
June 2000, the Board's Remand in April 2001, the supplemental 
statement of the case (SSOC) dated in March 2003; and the 
letter giving the veteran notification of the VCAA dated in 
May 2001, provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claim.  In addition, the VCAA 
letter explained the notice and duty to assist provisions of 
the new law, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and VA and private outpatient records.  
The veteran has not authorized VA to obtain any additional 
private evidence.  The Board finds that the duty to assist 
the veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran maintains that symptoms associated with his 
service-connected ankylosing spondylitis and lumbosacral 
strain with degenerative changes have increased in severity 
over time and that his disability warrants an evaluation 
greater than the current 40 percent.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's ankylosing 
spondylitis and lumbosacral strain with degenerative changes.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

The veteran was examined in November 1998, during which time 
the VA examiner primarily diagnosed ankylosing spondylitis 
without functional limitation other than not to lift heavy 
objects.  

During a VA examination conducted in April 2000, the examiner 
noted the veteran's history associated with his ankylosing 
spondylitis and his complaints of back pain and spasms on 
most activities.  The examiner noted that the veteran had 
joined a pain protocol and was taking Ultram under this 
study.  The veteran reported no evidence of erythema 
associated with his ankylosing spondylitis.  The examiner 
noted pain in the hips on flexing to 90 degrees bilaterally, 
which was as far as the veteran was able to flex the hips.  
His internal and external rotation of the hips was normal, 
and extension of the hips was to approximately 45 degrees.  
The examiner noted that the veteran's symptoms were 
consistent with ankylosing spondylitis.  

VA progress notes dated from August 1999 to May 2000 
primarily relate to treatment for other disabilities.  In a 
record dated in February 2000, it is noted that forward 
flexion was limited to "fingers approximately 9 inches from 
floor."  VA urgent care notes dated in July 2000 reveal 
complaints of flare-ups of low back pain.  The examiner noted 
findings on x-ray studies with spine and sacroiliac changes 
and loss of lumbar lordosis.  Difficulty on range of motion 
was noted.  

During a VA examination dated in August 2001, the examiner 
noted the veteran's complaints of sharp and stabbing pain, 
which localized in the lumbosacral area and was unpredictable 
in onset.  Exercise both brought on and relieved the 
symptoms.  The veteran denied any radiating pain, numbness, 
or tingling in the lower extremities.  The veteran was not 
using assistive devices at the time of the examination.  The 
veteran also reported aching pain in the hips.  He also 
reported that he was limited in his daily and occupational 
activities and unable to participate in sports or activities 
with his children.  He had a lifting restriction of 50 
pounds.  

The examiner reported that the veteran walked with a normal 
gait.  There was pain on palpation of the paraspinal 
musculature and L4 on the right and S1, bilaterally.  There 
was no tenderness on palpation of the spine.  Range of motion 
on flexion of the hips was limited to approximately 
60 degrees with neutral being an upright standing position.  
That was limited by pain.  Strength was 5/5 throughout; deep 
tendon reflexes were symmetric and 2+ at both patellar 
tendons.  Sensation was intact to light touch throughout the 
lower extremities and there was no evidence of muscle spasms.  
X-ray studies of the pelvis conducted in May 2001 showed 
minor degenerative spurring at both hips; x-ray studies of 
the lumbar spine done in August 2001 showed fusion of L2-L4 
and mild marginal sclerosis.  The diagnoses were ankylosing 
spondylitis; lumbosacral strain secondary to ankylosing 
spondylitis; and degenerative disc disease secondary to 
ankylosing spondylitis.  

After a review of the veteran's claims folder and VA 
examination conducted in April 2002, the examiner noted that 
the veteran's hip pain had increased and that he was also 
being treated for Crohn's disease.  The veteran continued on 
opiates plus Tylenol 3 occasionally.  The veteran reported 
that he was doing his exercises on the average of three times 
a week but did no recreational walking.  He stated that he 
only walked when necessary and did no sports.  The veteran 
used his cane rarely-maybe every three months.  The examiner 
noted that the veteran had normal skin sensation, good 
circulation, good posture, and plantar reflexes were equal 
bilaterally.

Further, the examiner noted that it was not possible to 
extend the range with passive flexion or extension or motion.  
The back flexed 30 degrees, extended 10 degrees, and lateral 
flexion was 10 degrees on each side.  Rotation was 5 degrees 
on each side; straight leg raising was 40 degrees on the 
right and 30 degrees on the left; and the hips were neither 
tender nor inflamed.  Adduction on the right side was 
15 degrees and on the left 25 degrees.  Flexion was 
45 degrees bilaterally; extension 10 degrees bilaterally; and 
external and internal rotation were 15 degrees both 
bilaterally.  The examiner diagnosed ankylosing spondylitis 
of the hips and lumbosacral spine.  

VA outpatient records dated from May 2002 to March 2003 
disclose complaints of increasing low back pain without 
numbness or tingling.  In a January 2003 note, the veteran 
reported increased and prolonged stiffness in the morning 
lasting two to three hours even when on narcotics.  The 
examiner noted that the lumbosacral spine was restricted in 
all motions, but that there was no evidence of peripheral 
synovitis.  The veteran also had diagnoses of Crohn's 
disease, iritis, depressive disorder, hypoglycemia, 
inflammatory bowel disorder, gastroenteritis, and prolonged 
post-traumatic stress disorder, for which he took 
medications.  With respect to symptoms associated with his 
back complaints, the veteran was recommended to follow a 
stringent physical therapy routine with continued 
medications, such as oxycondone occasionally, Tylenol 3, 
Valium, Indocin, and ranitidine.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991); Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  In this case, the 
rating criteria associated with intervertebral disc syndrome 
was changed on September 22, 2002.  Thus, as the rating 
criteria were amended during the veteran's appeal, the Board 
has considered both the former and current diagnostic codes 
in determining whether the veteran's service-connected 
disability warrants an increased evaluation.  

In considering the rating criteria for Diagnostic Code 5293, 
intervertebral disc syndrome, in effect prior to September 
23, 2002, the regulations provide that a 10 percent 
evaluation is warranted for mild attacks.  A 20 percent 
rating requires evidence of moderate recurring attacks, and a 
40 percent evaluation is assigned for severe recurring 
attacks, with intermittent relief.  A 60 percent rating is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R.§ 4.71a, Diagnostic Code 5293.

Effective September 22, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
specific case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In this case, the veteran's ankylosing spondylitis 
has also been rated under the code for lumbosacral strain, 
Diagnostic Code 5295.  38 C.F.R. 4.71a, Diagnostic Code 5295.  
This diagnostic code provides for a maximum rating of 40 
percent where there is evidence of severe strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board notes that under the prior rating criteria for 
Diagnostic Code 5293, an increased evaluation from 40 percent 
to the maximum of 60 percent is not warranted based on the 
facts of this case.  Essentially, there is no clinical 
evidence to substantiate pronounced symptoms associated with 
intervertebral disc syndrome.  Specifically, the veteran has 
not presented any objective evidence of persistent symptoms 
compatible with sciatic neuropathy, such as pronounced pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief.  
Rather, the record supports full strength throughout, 
symmetrical deep tendon reflexes, sensation intact to light 
touch throughout the lower extremities and no evidence of 
muscle spasms.  Overall, symptomatology associated with the 
veteran's ankylosing spondylitis and lumbosacral spine 
disability are mild to moderate and do not rise to the level 
of impairment required for the next higher rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

With respect to the amended regulations under Diagnostic Code 
5293, to warrant the next higher and maximum evaluation of 
60 percent, the objective evidence would need to support 
incapacitating episodes with a total duration of at least six 
weeks during the past 12 months or be evaluated separately by 
orthopedic and neurologic manifestations.  38 C.F.R. 4.71a, 
Diagnostic Code 5293.  The clinical data of record as noted 
above simply do not substantiate such incapacitation as is 
required by the rating criteria for ankylosing spondylitis 
and lumbosacral strain with degenerative changes.  Although 
the veteran has complained of persistent low back pain, the 
record clearly supports that his symptoms of the lower back 
overlap with symptomatology associated with his other 
disabilities.  There is nothing in the record to substantiate 
that he is incapacitated for an extended period of time by 
virtue of his ankylosing spondylitis and lumbosacral strain 
alone or that he has been ordered to bed rest.  

Furthermore, the Board notes that the evidence of record does 
not support separate orthopedic or neurologic impairment or 
functional limitations due to his ankylosing spondylitis and 
lumbosacral strain so as to warrant an evaluation of 
60 percent.  In other words, the objective findings do not 
substantiate constant symptoms resulting from intervertebral 
disc syndrome.  Overall, although the veteran continues to 
receive treatment and medications for symptoms associated 
with this service-connected low back disability, impairment 
of the lower back does not rise to the level required for a 
higher evaluation than a 40 percent evaluation under 
Diagnostic Code 5293.  There are no clinical records to 
support severe manifestations of disc syndrome or episodes of 
acute signs and symptoms due to intervertebral disc syndrome 
that require bed rest prescribed by a physician and treatment 
by a physician.  

Moreover, under Diagnostic Code 5295, there is no rating 
higher than a 40 percent evaluation for severe symptomatology 
associated with lumbosacral strain.  Thus, to this extent as 
well, the veteran's service-connected low back disability 
does not warrant a higher rating than the current 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Additionally, although the Board acknowledges the veteran's 
statements and literature submitted in support of his 
increased rating claim for his service-connected low back 
disability, in a case such as this where medical training and 
expertise is required to assess increased disability, the 
veteran has not presented any evidence of such training or 
qualifications so as to render any of his contentions 
medically competent.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lastly, the provisions of §§ 4.10, 4.40, and 4.45 have been 
considered in determining whether the veteran's service-
connected low back disability warrants a higher evaluation.  
38 C.F.R. §§ 4.10, 4.40, 4.45.  Nonetheless, the evidence as 
reported above does not substantiate functional limitations, 
loss, or weakness attributable to his ankylosing spondylitis 
such that an increased evaluation above the current 
40 percent is merited.  As noted herein, the veteran is being 
treated for various other disabilities, symptoms of which 
tend to overlap with some of the symptoms associated with his 
ankylosing spondylitis and degenerative changes of the 
lumbosacral spine.  With respect to symptoms due to 
ankylosing spondylitis primarily, the Board concludes that 
the record does not support impairment that warrants more 
than a 40 percent evaluation.  

In that there is no discrepancy as to which of two 
evaluations applies to the veteran's service-connected 
ankylosing spondylitis and lumbosacral strain with 
degenerative changes, the current evaluation of 40 percent 
stands.  38 C.F.R. § 4.7.  The veteran's claim for an 
evaluation greater than 40 percent for his ankylosing 
spondylitis and lumbosacral strain with degenerative changes 
is therefore denied.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
ankylosing spondylitis with degenerative changes is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

